DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment filed on 08/13/2020.  
Claims 2-21 are pending in the case.  
No further claims have been cancelled or added
Claims 2, 9 and 16 are independent claims.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent Claims 2, 9 and 16:
	Claim 2 recites “display a first media pane in a first region…cause the first media pan to translate form the first region on the display to the second region on the display, wherein the translation at least partially obscures the first media pane with the second media; and cause display of the menu bar in the first region on the display”  Accordingly, the claim require that the first media pane be moved under a second media pane and for the menu bar to be displayed in the region where the first media pane was originally displayed.  However, the Specification teaches that a first media pane (either pane 504 or 514) is moved under a second media pane (either pane 506, 522 or 518) and the menu bar is displayed in the region where a third media pane was originally displayed (either pane 502, 508 or 510), see Specification: Figs. 5 and 6, ¶ [0085].  There is no support for displaying the menu bar in the position where the pane that is obscured was originally displayed at (i.e. the menu bar is not displayed where pane 504 or 514 was displayed).  Accordingly, claim 2 comprises new matter.  Claims 9 and 16 are rejected under the same rationale.  For the sake of prior art analysis, Examiner will interpret “cause display of the menu bar in the first region on the display” to mean “cause display of the menu bar in a region on the display.”

Claims 3-8, 10-15 and 17-21:
	Claims 3-8, 10-15 and 17-21 are rejected for fully incorporating the deficiency of their respective base claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-6, 8-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Os et al. (US 2015/0370920 A1, published 12/24/2015, hereinafter “Van Os”) in view of Koppert (US 2007/0245260 A1, published 10/18/2007, hereinafter “Koppert”).

Independent Claims 2, 9 and 16:
	Van Os discloses a device comprising:
at least one processor (Van Os: Fig. 5, ¶ [0137].); and
a memory connected to the processor (Van Os: Fig. 5, ¶ [0137].);
wherein the memory [non-transitory computer readable medium] stores a series of instructions that, when executed by the processor, cause the processor to perform a method comprising (Van Os: Fig. 5, ¶ [0137].): 
causing display of a first media pane in a first region on a display (Item 6006-1 (first media pane) is displayed in a first region of the interface, Van Os: Fig. 6A, ¶ [0142].); 
causing display of a second media pane in a second region on the display, the first region distinct from the second region (Item 6004-1 (second media pane) is displayed in a first region of the interface, Van Os: Fig. 6A, ¶ [0142].); 
receiving an input associated with display of a meu bar and translation  of the first media pane (The user can scroll the columns in the interface which causes item 6006-1 (first media item) to be ; and 
causing the first media pane to translate from the first region on the display to the second region on the display (When the interface is scrolled the item 6006-1 is moved to the position where item 6004-1 was located, Van Os: Fig. 6J-6L, ¶ [0147].);
cause display of the menu bar in a region on the display (When the user provides a scrolling input, a subsequent column 6002-6 (menu bar) is presented with selectable options, Van Os: Figs. 6J-6M, abstract, ¶ [0147].). 
Van Os does not appear to expressly teach a device wherein the translation at least partially obscures the first media pane with the second media pane.
However, Koppert teaches a device wherein the translation at least partially obscures the first media pane with the second media pane (The leftmost column can be fixed, Koppert: Fig. 1, ¶ [0026].  When the user scrolls the column interface the columns on the right will be obscured by the leftmost column as the columns on the right scroll underneath the leftmost column.  The items within each column can be media items, Koppert: ¶ [0036].  Examiner considers the top item within the column to the right of the leftmost column to be the first media pane and top item of the leftmost column to be the second media pane.).
wherein the translation at least partially obscures the first media pane with the second media pane, as taught by Koppert.
One would have been motivated to make such a combination in order to provide a more effective scrolling operation for the column interface wherein the user can continuously view the items of an important column while scrolling through the set of columns (Koppert: Fig. 1, ¶ [0026]).

Claim 3:
The rejection of claim 2 is incorporated.  Van Os in view of Koppert further teaches a device wherein the display and the device are distinct and different components (The device can be a set-top box, Van Os: ¶ [0128].  The display 514 can be distinct and different from device 500, Van Os: Fig. 5, ¶ [0138].).

Claim 4:
The rejection of claim 2 is incorporated.  Van Os in view of Koppert further teaches a device further comprising a communication interface, wherein the instructions further cause the processor to communicate with a second device using the communication interface, and further wherein the input to translate the first media pane is received from the second device, the second device distinct from the device (The input provided to the device 500 can be input via a remote control 510, Van Os: Figs. 5 and 6J-6M, ¶ [0138], [0141], [0147].).

Claims 5, 12 and 19:
	The rejection of claims 2, 9 and 16 are incorporated.  Van Os in view of Koppert further teaches a device and method wherein the instructions further cause the processor to cause display of a menu bar in response to receiving the input to translate the first media pane (When the user provides a scrolling input, a subsequent column 6002-6 (menu bar) is presented with selectable options, Van Os: Figs. 6J-6M, abstract, ¶ [0147].).

Claims 6, 13 and 20:
	The rejection of claims 5, 12 and 19 are incorporated.  Van Os in view of Koppert further teaches a device and method wherein the instructions further cause the processor to: 
receive a second input to remove display of the menu bar (It is implied that the user can scroll the interface in the opposite direction since such functionality is well-known, routine and conventional for scrolling operations, Van Os: Figs. 6J-6M, ¶ [0147].  If the user scrolls in the opposite direction then the column 6002-6 (menu bar) will scroll off the screen.); and 
cause the first media pane to translate from the second region on the display to the first region on the display (It is implied that the user can scroll the interface in the opposite direction since such functionality is well-known, routine and conventional for scrolling operations, Van Os: Figs. 6J-.

Claim 8:
	The rejection of claim 2 is incorporated.  Van Os in view of Koppert further teaches a device wherein the device includes the display and the input is a touch input (Van Os: Figs. 6J-6M, ¶ [0024], [0141], [0147].).

Claim 10:
	The rejection of claim 9 is incorporated.  Van Os in view of Koppert further teaches a device further comprising causing display of the first media pane by sending commands from a first device to a second device (The device can be a set-top box, Van Os: ¶ [0128].  The display 514 can be distinct and different from device 500, Van Os: Fig. 5, ¶ [0138].  It is implied that the instructions to display the media panes would be sent from the set-top box to the display.).

Claim 11:
The rejection of claim 9 is incorporated.  Van Os in view of Koppert further teaches a device wherein a first device causes display of the first media pane, the method further comprising receiving the input from a second device that is distinct from the first device (The input provided to the device 500 (first device) can be input via a remote control 510 (second device), Van Os: Figs. 5 and 6J-6M, ¶ [0138], [0141], [0147].).

Claim 15:
	The rejection of claim 9 is incorporated.  Van Os in view of Koppert further teaches a method wherein a first device that includes a display, causes display of the first media pane, the method further comprising (Van Os: Figs. 6J-6M, ¶ [0024], [0141], [0147].): 
receiving a touch input on the display (Van Os: Figs. 6J-6M, ¶ [0024], [0141], [0147].); and 
causing the first media pane to translate in response to the touch input (Van Os: Figs. 6J-6M, ¶ [0024], [0141], [0147].).

Claim 17:
	The rejection of claim 16 is incorporated.  Van Os in view of Koppert further teaches a medium wherein the input to translate the first media pane is a touch input on the display (Van Os: Figs. 6J-6M, ¶ [0024], [0141], [0147].).

Claim 18:
The rejection of claim 16 is incorporated.  Van Os in view of Koppert further teaches a medium wherein the display is part of a first device and the input to translate the first media pane is received from a second device that is distinct from the first device (The input provided to the device 500 (first device) can be input via a remote control 510 (second device), Van Os: Figs. 5 and 6J-6M, ¶ [0138], [0141], [0147].).

Claim(s) 7, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Os in view of Koppert and further in view of Hammoud (US 2013/0007583 A1, published 01/03/2013, hereinafter “Hammoud”).

Claims 7, 14 and 21:
	The rejection of claims 2, 9 and 16 are incorporated.  Van Os in view of Koppert does not appear to expressly teach a device, method and medium wherein the instructions further cause the processor to cause a change in transparency of the second media pane.
	However, Hammoud teaches a device, method and medium wherein the instructions further cause the processor to cause a change in transparency of the second media pane (The image (second media pane) that is overlapping the thumbnails (first media pane) can be displayed as a transparent image, Hammoud: Fig. 2(a), ¶ [0019]-[0020].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the  device, method and medium of Van Os in view of Koppert, wherein the instructions further cause the processor to cause a change in transparency of the second media pane, as taught by Hammoud.
	One would have been motivated to make such a combination in order to improve the user’s experience by giving the user greater control on how to display the overlaid content so that the overlaid content can be presented according to the user’s desires (Hammoud: Fig. 2(a), ¶ [0019]-[0020].).

Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the 35 U.S.C. § 112(a) rejection presented above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633.  The examiner can normally be reached on Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175